Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/24/21 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application No. JP-2020-055462 filed in Japan.  The certified copy has been received.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such  the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery et al. (US No. 2018/0014480) and Browning et al. (US No. 2011/0019826).
As to claim 1, Montgomery teaches an electronic apparatus (120 in fig. 2)  comprising: 
a wireless communication unit wirelessly communicating with an external access point (116 in fig. 2); and a processing unit performing communication control for the wireless communication unit (p. 0042), wherein the processing unit performs a self-repair and reboot when there is an error in wireless connection with the external access point (p. 0044 and 0121).
However, Montgomery teaches his self-repair and reboot the application that does not include uninstallation of the application causing the wireless communication unit to operate and installation of the application after the uninstallation. Browning teaches the above limitation (p. 0084).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the processing unit of Montgomery to install of the application for communicating back to the external device. The suggestion for modifying the system can be reasoned by one of ordinary skill in the art as set forth above by Browning because the modified communication system would increase the functionalities to run any applications in the system.
As to claim 2, Montgomery teaches the processing unit performs the self-repair and reboot including the uninstallation of the driver software, cut-off of power supply to the wireless communication unit after the uninstallation, resumption of the power supply after the cut-off, and the installation of the driver software after the resumption of the power supply (p. 0044 and 0121).
As to claim 3, Montgomery teaches the processing unit performs the self-repair and reboot including cut-off of power supply to the wireless communication unit and resumption of the power supply after the cut-off of the power supply, when the error is not resolved by the uninstallation and the installation (p. 0044 and 0121).
As to claim 4, Montgomery teaches the processing unit performs search processing for the external access point when there is the error in the wireless connection with the external access point, and performs the self-repair and reboot when neither the external access point with which there is the error in the wireless connection nor another external access point is found (p. 0054).
As to claim 5, Montgomery teaches the processing unit performs search processing for the external access point when there is the error in the wireless connection with the external access point, and performs the self-repair and reboot, when the external access point is found but a response to an authentication request to the external access point is not received (p. 0060).
As to claim 6, Montgomery teaches the electronic apparatus according to claim 1, wherein the processing unit performs search processing for the external access point when there is the error in the wireless connection with the external access point, and performs the self-repair and reboot, when the external access point is found but a response to a connection request to the external access point is not received (fig. 4A and p. 0065).
As to claim 7, Browning teaches the processing unit performs the self-repair and reboot in reconnection processing when the wireless connection with the external access point that is connected is disconnected (p. 0084).
As to claim 8, Montgomery teaches the wireless communication unit performs first wireless communication via the external access point and second wireless communication via an internal access point, and the processing unit performs the self-repair and reboot on condition that the wireless communication unit does not activate the internal access point (fig. 2).  
As to claim 9, Montgomery teaches a communication control method for wireless communication with an external access point (116 in fig. 2) via a wireless communication unit (from 120 in fig. 2), the communication control method comprising: determining whether there is an error in wireless connection with the external access point or not; and performing a self-repair and reboot, when there is the error in the wireless connection with the external access point (p. 0044 and 0121).
However, Montgomery teaches his self-repair and reboot the application that does not include uninstallation of the application causing the wireless communication unit to operate and installation of the application after the uninstallation. Browning teaches the above limitation (p. 0084).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the processing unit of Montgomery to install of the application for communicating back to the external device. The suggestion for modifying the system can be reasoned by one of ordinary skill in the art as set forth above by Browning because the modified communication system would increase the functionalities to run any applications in the system.

	Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 8:30AM-5:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
The Fax phone number for the organization where this application or processing is assigned is 571 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Aug. 10,  2022
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672